Citation Nr: 1329677	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1977 to May 2003.

This matter originally came to the Board of Veterans' 
Appeals (Board) on appeal from a December 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The issue on appeal was 
remanded by the Board, along with other issues, in December 
2011 and December 2012 for additional development.  A VA 
evaluation was conducted in April 2013.  In June 2013, the 
Board denied an evaluation in excess of 20 percent for 
degenerative joint disease of the thoracolumbar spine, an 
evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee with patellar tendonitis, and an 
evaluation in excess of 10 percent for retropatellar pain 
syndrome of the right knee with patellar tendonitis; this 
decision also remanded the issue currently on appeal to the 
RO for an addendum to the April 2013 VA evaluation report on 
whether all of the Veteran's service-connected disabilities 
precluded substantially gainful employment.  

An addendum to the April 2013 evaluation, which addressed 
all of the Veteran's service-connected disabilities, was 
obtained in July 2013 and added to the claims files.  
Consequently, there has been substantial compliance with the 
June 2013 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998) (Holding that a remand by the Court or the 
Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders).


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.655, 4.16 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106 
(West 2002 and Supp. 2012).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. § 3.159 (2012).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed 
the record on appeal, the Board has concluded that the 
notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in April 2008, 
prior to adjudication, which informed him of the 
requirements needed to establish entitlement to TDIU.  The 
letter informed the Veteran of what evidence and information 
he was responsible for, and the evidence that was considered 
VA's responsibility.  In compliance with the duty to notify, 
the Veteran was informed in the April 2008 letter of the 
criteria for assignment of an effective date in the event of 
award of the benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The evidence of record 
includes VA and private treatment records, VA examination 
reports, a RO hearing, and statements on appeal.  There is 
no indication that there is outstanding available evidence 
that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There are 
several VA examination reports on file, and a relevant 
physician's opinion on the Veteran's employability was 
obtained in July 2013.    

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in 
this case is adequate, as it is predicated on a reading of 
relevant medical records in the Veteran's claims files and 
physical examination findings.  The opinion considered all 
of the pertinent evidence of record at the time, to 
include the Veteran's medical records and statements, and 
provides a rationale for the opinion stated.  The Board 
concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue decided herein.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion on the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his February 2011 RO hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity 
to participate in the development of the claims.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires 
that the Decision Review Officer (DRO) who conducts a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issue and (2) the duty to suggest the submission 
of evidence that may have been overlooked.  The Veteran was 
assisted at the hearing by an accredited representative from 
The Texas Veterans Commission.  The representative and the 
DRO asked questions to draw out the current state of the 
Veteran's disabilities.  The hearing focused on the elements 
necessary to substantiate the claim, and the Veteran, 
through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his 
claims for a TDIU.  Therefore, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran seeks a TDIU rating because his service-
connected disabilities make it difficult for him to use his 
upper and lower extremities as required in a work setting.

Total disability is considered to exist when the evidence 
shows that the Veteran is precluded, by reason of his 
service-connected disabilities, from obtaining and 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  TDIU benefits are granted only when it 
is established that the service-connected disabilities are 
so severe, standing alone, as to prevent the retention of 
substantially gainful employment. 38 C.F.R. § 4.16(a).  The 
relevant issue is not whether the Veteran is unemployed or 
has difficulty obtaining employment, but whether the Veteran 
can perform the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

A total disability rating may be assigned, where the 
schedular rating is less than total, where, if there is only 
one disability, the disability is rated at 60 percent or 
more, or where, if there are two or more disabilities, at 
least one disability is rated 40 percent or more and there 
is sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the 
purposes of determining whether one 60 percent disability or 
one 40 percent disability exists, the following are 
considered one disability: 1) disabilities of both upper or 
lower extremities, including the application of the 
bilateral factor; 2) disabilities from a common etiology or 
a single accident; 3) disabilities affecting a single body 
system; 4) multiple injuries incurred in action; or 5) 
multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

The Veteran is currently assigned 20 percent ratings for 
disabilities of the right ankle, thoracolumbar spine, and 
cervical spine; he is assigned 10 percent ratings for 
disabilities of the left ankle, each shoulder, and each 
knee, as well as for hypertension and tinnitus.  He is 
assigned noncompensable evaluations for disabilities of the 
wrists and eyes, as well as for scars of the left lower lip, 
right ankle, and back.  The combined rating for the 
Veteran's service-connected disorders is 80 percent, with a 
bilateral factor of 5.3 percent.  Because the combined 
disabilities of the musculoskeletal system are at least 40 
percent disabling, and his total combined rating is more 
than 70 percent disabling, the Veteran meets the schedular 
criteria listed in 4.16(a).

He indicated in his April 2008 TDIU claim that he had 
completed four years of college and had last worked full 
time in May 2003.  He subsequently worked part time as a bus 
driver.

Darnall Army Medical Center treatment records for March 2008 
reveal normal knee movement, bilaterally.  X-rays of the 
right knee showed osteoarthritic change. 

An MRI of the right knee in April 2008 showed 
osteoarthritis, with a possible meniscus tear.  An MRI of 
the left knee in May 2008 showed mild degenerative joint 
disease.  An MRI of the lumbar spine in May 2008 showed mild 
to moderate diffuse spondylosis, with multilevel 
degenerative facet disease, and mild disc degeneration.  The 
Veteran complained in July 2008 of severe pain in the lower 
back and hip; lower back pain was diagnosed.

The Veteran was provided several VA evaluations in October 
2008, each of which included a review of the claims files.  
On spine examination, motion of the low back included 
flexion from 0 to 70 degrees, extension from 0 to 30 
degrees, lateral flexion to each side from 0 to 30 degrees, 
and bilateral rotation from 0 to 45 degrees.  There was pain 
on forward flexion from 50 to 70 degrees.  Repetitive 
forward flexions progressively decreased range of motion to 
50 degrees.

The Veteran complained on VA general evaluation in October 
2008 of pain in multiple joints.  He was noted to be right 
handed.  He did not have any hearing complaints.  There were 
no complications from the Veteran's hypertension, which had 
no effect on his daily activities.  It was noted that the 
Veteran did not have any complaints due to his service-
connected scar residuals; the scars did not impair his daily 
activities.  Motion of the cervical spine included 30 
degrees of flexion, 55 degrees of extension, 45 degrees of 
lateral bending to either side, and 80 degrees of bilateral 
rotation.  Motion of the shoulders included 130 degrees of 
active forward flexion and abduction, with passive flexion 
and abduction of 180 degrees; internal rotation of 90 
degrees; and external rotation, extension, and adduction of 
50 degrees.  There was no shoulder instability or deformity.  
Repetitive active abductions did not decrease range of 
motion or bilateral shoulder function.  Left wrist range of 
motion was noted to be normal and asymptomatic.  Motion of 
the ankles included bilateral dorsiflexion to 20 degrees, 
plantar flexion to 20 degrees on the right and to 45 degrees 
on the left, inversion of the left ankle to 30 degrees, and 
eversion of the left ankle to 20 degrees; there was no 
inversion or eversion of the right ankle.  Both ankles had 
normal strength.  It was noted that the Veteran was able to 
walk on his toes and heels with some difficulty due to 
deconditioning.  Repetitive bilateral foot rocking did not 
decrease range of motion or function.

The diagnoses in October 2008 were retropetallar pain 
syndrome of the knees; impingement syndrome of the 
shoulders, with right acromioclavicular joint separation; 
mild degenerative joint disease of the lumbosacral and 
thoracic spine; degenerative joint disease of the ankles 
with status post fusion of the right ankle and gout of each 
1st metatarsophalangeal joint; right wrist strain; 
hypertension; laceration scar of the left lower lip; 
excision scar of the mid back; scar from right ankle fusion; 
and no hip pathology found.  It was noted that the Veteran 
was able to hold occupations there were sedentary or 
involved mild to moderate physical activities, except for 
overhead activities, climbing, squatting, jumping, and 
running.

The Veteran complained on VA eye evaluation in October 2008 
of blurred vision and occipital headaches when watching 
television.  Visual acuity was corrected to 20/20 for near 
and far vision in the right eye and for near vision in the 
left eye; far vision in the left eye was corrected to 20/20-
2.  The diagnoses were bilateral pingueculae; regular 
astigmatism in both eyes; dry eye symptoms; and corneal 
abrasion in the left eye, most likely secondary to rubbing 
with anesthetic drops in his eyes.

According to a December 2008 medical report from R. H. 
Lewis, M.D., the Veteran complained of severe left knee 
pain.  The diagnoses were left knee acute inflammation and 
left knee osteoarthritis.

An MRI of the lumbar spine in September 2009 showed diffuse 
spondylosis with bilateral degenerative joint disease and 
multilevel degenerative disc disease.

A December 2009 report from Central Texas Sport and Spine 
reveals that the Veteran was given facet injections at L3-S1 
on the left.

The Veteran complained on VA spine evaluation in January 
2010 of moderate to severe non-radiating back pain.  He had 
not had any incapacitating episodes or acute flare-ups 
requiring Emergency Room management in the previous year.  
He used a self-prescribed back brace and took pain 
medication as needed.  It was reported that the Veteran quit 
working as a bus driver in 2008 because of knee pain; he was 
otherwise able to operate a motor vehicle.  Range of motion 
included forward flexion from 0 to 80 degrees, backward 
extension from 0 to 20 degrees, lateral flexion to each side 
from 0 to 25 degrees, and bilateral rotation from 0 to 25 
degrees.  All motion was accompanied by moderate discomfort.  
There was objective evidence of painful motion without acute 
muscle spasm, weakness, atrophy, or guarding.  Motor and 
sensory evaluations were normal.  There was no additional 
limitation after repetitive testing.  The diagnosis was 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine with residuals.

The Veteran complained on VA joint evaluation in January 
2010 of aching, stiffness, swelling, and pain in both knees 
on a daily basis, for which he took medication as needed.  
He had not had any incapacitating flare-ups in the past 
year.  He wore a left knee brace.  Range of motion of the 
knees was from 0 to 140 degrees.  There was no additional 
functional loss after repetitive motion.  There was no 
functional limitation on standing and walking.  There was no 
evidence of heat, redness, or swelling of either knee; there 
was mild discomfort along the medial tibial plateau.  
Lachman's test and McMurray's sign were negative.  The 
diagnosis was retropatellar pain syndrome of the knees with 
mild early osteoarthritis. 

The Veteran testified at his RO hearing in February 2011 
that he had bilateral knee pain and that his knees felt like 
they were giving way.  He testified that his thoracolumbar 
spine disability had increased in severity since the 
previous VA evaluation. 

The Veteran complained on VA evaluation in March 2011 that 
his bilateral knee condition had gotten worse over the past 
year, especially on the left.  He had had steroid 
injections.  His condition was helped by taking weight off 
of his knees and by taking Percocet.  He said that it felt 
like his left knee might give way, although he had not 
fallen.  Range of motion of the knees was from 0 to 130 on 
the right and from 0 to 100 on the left.  There was guarding 
of movement and indications of pain on movement.  The 
Veteran had a normal gait, and there was no loss of function 
after repetitive movement.  The bilateral knee condition did 
not cause impairment of health.  The diagnosis was 
retropatellar pain syndrome, degenerative joint disease, of 
both knees.

The Veteran complained on VA evaluation in March 2011 that 
his thoracolumbar spine disability had gotten worse over the 
past year.  Range of motion included forward flexion from 0 
to 60 degrees, backward extension from 0 to 30 degrees, 
lateral flexion to each side from 0 to 30 degrees, and 
bilateral rotation from 0 to 30 degrees.  Repetitive motion 
did not decrease range of motion or function.  There was 
weakness but no spasm.  Decreased lumbar lordosis was noted.  
The diagnoses were degenerative joint disease and 
degenerative disc disease of the thoracolumbar spine.

According to Darnall Army Hospital records for November 
2011, the Veteran's knees had good range of motion.

According to a February 2012 VA Formal Finding of 
Unavailability, disability records from the Social Security 
Administration had been destroyed and were unavailable.

VA treatment records for December 2012 reveal back pain to 
the touch in the lumbar and paralumbar areas; the assessment 
was worsening of low back pain with muscle spasm on the 
right. 

The Veteran complained on VA spine evaluation in April 2013 
of right-sided pain/spasm, which was helped by medication.  
The Veteran said that he last worked as a part-time bus 
driver but was let go because he was taking Percocet; he 
indicated that he rarely took this drug currently.  Pain-
free range of motion of the low back included forward 
flexion from 0 to 75 degrees, backward extension from 0 to 
10 degrees, lateral flexion from 0 to 20 degrees on the 
right and from 0 to 30 degrees or more on the left, and 
bilateral rotation from 0 to 20 degrees.  There was no 
additional loss of motion after repetitive testing.  He had 
guarding and/or muscle spasm.  Strength and sensation were 
normal.  The examiner concluded that the Veteran's low back 
condition did not impact his ability to work.  With respect 
to unemployability, it was noted that the Veteran could 
function in an occupational environment as long as there was 
no lifting over 25 pounds and no repetitive lifting of 15-25 
pounds more than six times per hour; no climbing ladders, 
operating a forklift or machinery; no repetitive back 
bending task more than six times per hour; no prolonged 
standing or walking, with no more than 15 minutes total of 
combined standing or walking per hour; and no more than 30 
minutes an hour of keyboard work.  Degenerative joint 
disease and degenerative disc disease were diagnosed.

The Veteran complained on VA knee evaluation in April 2013 
of flare-ups of knee pain.  Physical examination revealed 
pain-free motion from 0 to 125 degrees bilaterally.  There 
was tenderness to palpation on the right.  He occasionally 
used a knee brace.  There was no loss of lower extremity 
strength, no instability, and no functional loss after 
repetitive motion.  The examiner noted that the bilateral 
knee disorder did not impact the Veteran's ability to work.  
The impression was mild degenerative joint disease. 

According to a July 2013 report in response to the Board's 
June 2013 remand by the VA examiner who evaluated the 
Veteran in April 2013, it was less likely as not that the 
Veteran's service-connected disabilities would cause him to 
be unemployable, as he could do sedentary work based on his 
conditions, as long as it did not involve prolonged sitting, 
standing, walking, or lifting of more than 25 pounds.  His 
spine had no effect on his usual daily activities.  The 
examiner addressed each of the Veteran's service-connected 
disabilities, indicating that each would not hinder him from 
employment.

For the Veteran to prevail on his claim for TDIU, the record 
must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The evidence 
indicates that the Veteran has graduated from college and 
has most recently worked as a bus driver.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose, 4 Vet. App. at 363.  Advancing 
age, any impairment caused by conditions that are not 
service-connected, and prior unemployability status must be 
disregarded when determining whether a veteran currently is 
unemployable.  38 C.F.R. § 4.16(a).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but it may not be given to his age or to 
any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board concludes that while the Veteran's service-
connected disabilities may have posed difficulties in 
obtaining or maintaining employment, as indicated by the 
assigned disability ratings, they are not shown to preclude 
employment consistent with his education and occupational 
experience.  The Board considered that the Veteran has 
multiple service-connected disabilities that could 
potentially affect his ability to perform work activities.  
However, the evidence of record demonstrates that the 
Veteran's service-connected disabilities do not render him 
unemployable.

It was noted on VA evaluations in January 2010, March 2011, 
and April 2013 that there was no additional limitation of 
motion of the back or lower extremities on repetitive 
testing.  Moreover, the evidence does not contain evidence 
of incapacitating episodes due to service-connected 
disability.  Although the Veteran has indicated that he 
stopped working in 2008 because of his knees, there was 
pain-free flexion of the back to 75 degrees and pain-free 
motion of the knees to 125 degrees on examination in April 
2013.  There was no loss of strength in the back or lower 
extremities.  It was noted in October 2008 that the Veteran 
was able to be employed at occupations that involved 
sedentary or mild to moderate physical activities, except 
for employment that involved overhead activities, climbing, 
squatting, jumping, and running.  

It was concluded by the VA examiner who evaluated the 
Veteran in April 2013 that while there were limitations on 
the Veteran's ability to work because of his service-
connected musculoskeletal disabilities, which meant that he 
should avoid occupations that required prolonged sitting, 
standing, or walking or that required lifting of over 25 
pounds, his service-connected disabilities as a whole did 
not preclude substantially gainful employment in keeping 
with his educational background and work experience.

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
TDIU.  As such, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a 
TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


